DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the elements in Fig. 4 with only reference numbers labeling various boxes without description of the boxes do not provide a clear relationship between the elements that would have been apparent to any viewers reviewing the figures, the subject matter and/or invention(s) the application is/are about. It is suggested at least provide descriptions to some/all of the elements in boxes to allow the relationship between the elements in the system to be shown more clearly and easily.  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “controlling with … the tow vehicle the trailer location point to the path of travel” in lines 6-7 of claim 17 render the claim indefinite because it is not clear what the phase defines, specifically, what is being control in the controlling step relate to the automatic rear steering system on the tow vehicle and what “the tow vehicle the trail location point” means. The limitation is ambiguous. In order to promote compact prosecution, the Examiner interprets the rear steering system on the tow vehicle and the trailer location point are being controlled relate to the path of travel determined and is reflected in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2021/0370912 A1).
For claims 1 and 11, Yamamoto discloses an apparatus, comprising:
a trailer coupled to a tow vehicle, the tow vehicle comprising an active rear steering system including a controller (Fig. 2, 3, 5, para. 0035); and
the controller configured to:
control the active rear steering system such that the trailer follows a predetermined path of travel (Para. 0052, 0053, where the vehicle and trailer are steered following guidance route).

For claims 2 and 12, Yamamoto discloses the apparatus of claim 1, wherein the predetermined path of travel comprises a path of travel corresponding to a path traversed by a predetermined point on the tow vehicle (Fig. 6, para. 0052, 0053, where the guidance route traversed by the vehicle corresponds to a point on the two vehicle).

For claim 5, Yamamoto discloses the apparatus of claim 2, wherein the predetermined point on the tow vehicle comprises a point on a longitudinal centerline of the tow vehicle (Fig. 5, 6).

For claims 6 and 14, Yamamoto discloses the apparatus of claim 1, wherein the predetermined path of travel comprises a path of travel relative to a reference frame corresponding to the tow vehicle (Para. 0052, 0053, where the guidance route is relative to a reference frame of the vehicles).

For claims 7 and 15, Yamamoto discloses the apparatus of claim 1, wherein control of the active rear steering system such that the trailer follows the predetermined path of travel comprises control such that a predetermined point on the trailer follows the predetermined path of travel (Fig. 5, para. 0040, where the wheels are automatically steered to follow the guidance route of travel).

For claims 8, 9, and 16, Yamamoto discloses the apparatus of claim 8, wherein the predetermined point on the axle of the trailer comprises a central point on the axle of the trailer (Fig. 6, where the point on the axles of the trailer as shown in the figure crosses a central point on the axle of the trailer).

For claim 10, Yamamoto discloses the apparatus of claim 7, wherein the predetermined point on the trailer comprises a point on a longitudinal centerline of the trailer (Fig. 6, where the point is represented on a longitudinal centerline of the trailer).

For claim 17, Yamamoto discloses a method for controlling a path of travel of a trailer towed by a tow vehicle, comprising:
determining a trailer location point on the trailer (Fig. 6, para. 0013, 0050, where the points located on the trailer is determined);
determining a path of travel for the trailer relative to a reference frame corresponding to the tow vehicle (Fig. 5, para. 0052, 0053, where guidance route is determined based on the reference frame between the tow vehicle and trailer); and
controlling with an automatic rear steering system on the tow vehicle the trailer location point to the path of travel (Para. 0083, where the vehicles are automatically controlled to follow the guidance route).

For claim 18, Yamamoto discloses the method of claim 17, wherein determining the trailer location point on the trailer is based upon a trailer dimension and a hitch angle (Para. 0055, where the positions and kinematics of the trailer is based on the trailer dimension and hitch angle).

For claim 19, Yamamoto discloses the method of claim 17, wherein the reference frame corresponding to the tow vehicle comprises a coordinate system, and wherein determining the path of travel for the trailer relative to the reference frame comprises updating the path of travel comprising transforming the path of travel relative to position and orientation changes of the tow vehicle (Para. 0049, 0052, 0053, 0068, 0070, where the traverse path of the towing vehicle and the trailer is dynamically monitored, tracked and updated based on the real time changes of the parameters relate to the towing vehicle and the trailer).

For claim 20, Yamamoto discloses the method of claim 17, wherein the trailer location point comprises a point on at least one of a trailer axle and a centerline of the trailer (Fig. 6, where the point is represented on a longitudinal centerline of the trailer), and wherein the path of travel for the trailer comprises a path traversed by a point on at least one of a front axle of the tow vehicle and the centerline of the tow vehicle (Fig. 5, 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2021/0370912 A1) as applied to claims 2 and 13 above, and further in view of Biro et al. (US 2021/0107565 A1).
For claims 3, 4 and 13, Yamamoto does not specifically disclose the predetermined point on the tow vehicle comprises a point on a front axle of the tow vehicle and wherein the point on the front axle of the tow vehicle comprises a central point on the front axle of the tow vehicle. Biro in the same field of the art discloses the movements control of a towing vehicle and a coupled trailer based on the kinematics with the point on a front axle of the tow vehicle that is a central point on the front axle of the tow vehicle (Fig. 1, 3, para. 0020, 0061). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Yamamoto to based the movement controls of the tow vehicle and trailer on the central point of the front axle of the tow vehicle, taught by Biro to control the dynamics of the combined vehicles associated with their kinematics and dimensions based on reference points of the tow vehicle and trailer in order to accurately calculate the orientations and dynamics of the vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2014/0222288 A1) Lavoie et al. discloses a trailer backup assist system automatically guides the maneuver of towing vehicle and trailer where the towing vehicle may have four steerable wheels.
(US 2017/0073003 A1) Shepard et al. discloses a trailer backing up device automatically guides the vehicles where the towing vehicle may have four steerable wheels and the dynamics of the vehicles are based on the dimensions of the vehicle and trailer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661